Citation Nr: 1758754	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  13-20 520	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for migraine headaches.

2. Entitlement to VA benefits under 38 U.S.C. § 1151 for residuals of a scalene block administered during left shoulder surgery.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel

INTRODUCTION

The Veteran served on active duty from May 1975 to May 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in June 2012 by a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2017, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

The issue of entitlement to VA benefits under 38 U.S.C. § 1151 for residuals of scalene block administered during left shoulder surgery is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the Board hearing in August 2017, which was reduced to writing and prior to the promulgation of a decision by the Board, the Veteran withdrew his appeal for service connection for migraine headaches.


CONCLUSION OF LAW

The appeal for entitlement to service connection for migraine headaches is withdrawn and the Board does not have appellate jurisdiction to review the claim.  38 U.S.C. §7105(d)(5) (2012); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Claim Withdrawn

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal of a substantive appeal may be made by the Veteran.  38 C.F.R. § 20.204.

At the August 2017 Board hearing, the Veteran withdrew his appeal for service connection for migraine headaches.

As there remains no allegation of error of fact or law for appellate consideration with respect to this claim, the Board does not have appellate jurisdiction to review it.  38 U.S.C. § 7105.


ORDER


The appeal for entitlement to service connection for migraine headaches is dismissed.


REMAND

The Veteran seeks VA benefits under 38 U.S.C. § 1151 for residuals of a scalene block administered in connection with his left shoulder surgery in October 2010.  Specifically, he has provided a description of multiple attempts to perform the scalene block injection correctly and has asserted his belief that the number of needle sticks involved contributed to cause his asserted disability.  (See Correspondence, received 12/02/2017.)

To obtain benefits under 38 U.S.C. § 1151, the Veteran must be able to show evidence of additional disability which is the result of VA care because of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  38 U.S.C. § 1151(a)(1)(A).  Alternatively, the proximate cause of the disability may be an event which was not reasonably foreseeable.  38 U.S.C. § 1151(a)(1)(B); 38 C.F.R. § 3.361(d)(2).  

There are several points related to this claim which are not clear from the evidence currently contained in the electronic case file.  First, it needs to be determined based on medical evidence whether the Veteran has a demonstrated disability or increase in a pre-existing disability as a result of the treatment at VA.  The April 2012 examination and opinion indicated that the Veteran's current physical complaints all pre-existed the surgery and were not aggravated by it.  However, the Veteran disagrees, as specifically noted in the Correspondence submitted in December 2017.  Second, the specific nature of the disability is unclear; at various times the Veteran has described nerve damage manifested by numbness and tingling in the left hand and fingers, at other times he has insisted on the primary residual being increased headaches or a different type of headaches.  Clarification of the claimed residuals is necessary.  Third, when it is clear what symptoms the Veteran is attributing to the procedure, and an opinion is obtained as to the relationship to the procedure, it must be determined if the informed consent signed by the Veteran prior to the procedure included the claimed symptoms, or if they were unforeseeable.  Any opinion on foreseeability would also need to address the extent or duration of the residuals and the number of needle sticks involved and whether this would be sufficient to constitute negligence, carelessness, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.

In addition, the August 2017 Hearing Transcript referenced a letter or statement from Dr. Phillip Abstin written in July 2014 that addressed the Veteran's claims.  (See Hearing Transcript, 08/23/2017, p.14.)  From the language of the transcript, it appears that a copy of this document was introduced at hearing, along with a waiver of initial consideration by the RO.  However, the document is not contained in the electronic record.  An effort to locate the document or obtain a replacement copy should be undertaken on remand.  Also, the Veteran has stated, particularly in his December 2017 correspondence, and the Board has observed, that the VA treatment records from the time of the Veteran's October 2010 surgery do not contain any discussion of the anesthesia process or the performance of the scalene block which is the heart of the Veteran's claim.  A request should be made to determine if there are any outstanding VA medical records with respect to the procedure which have not been provided.

Accordingly, the case is REMANDED for the following action:

1. Request any outstanding VA treatment records from October 2010, to specifically include any records referencing the scalene block administered in connection with the Veteran's left shoulder surgery.

If, after all due diligence, it is determined that any of the records are unavailable or further efforts to obtain them would be futile, the Veteran and his representative should be so advised in accordance with the provisions of 38 C.F.R. § 3.159(e).

2. Request that the Veteran provide a new copy of the July 2014 letter from Dr. Abstin which was referenced at the August 2017 hearing.  If a new copy cannot be obtained, the Veteran should be asked to provide additional evidence with respect to the aspects of the claim addressed in the document.

If, after all due diligence, it is determined that any of the records are unavailable or further efforts to obtain them would be futile, the Veteran and his representative should be so advised in accordance with the provisions of 38 C.F.R. § 3.159(e).

3. Afford the Veteran a new VA examination and an opinion to address his claim brought under 38 U.S.C. § 1151 for residuals of scalene block during left shoulder surgery.  The examiner should address the following:

a) What are the specific signs and symptoms reported by the Veteran which he asserts are residuals of the scalene block?  Any signs or symptoms reported by the Veteran during the course of the claim should be noted, as well as whether those signs or symptoms are still present, and whether any of them are permanent or of unusual duration.  This should include a comment on the complained of symptoms of left arm and hand numbness and tingling and his headaches and a comparison between current signs and symptoms and those manifested prior to the left shoulder scalene block.  The examiner should address whether it is at least as likely as not (probability 50 percent or greater) that these signs and symptoms were caused by the scalene block, especially the large number of needle sticks performed as described by the Veteran.  The examiner should also address the question of whether a pre-existing disability, to include a headache disability, was at least as likely as not (probability 50 percent or greater) aggravated (that is, permanently worsened beyond the normal course of the condition) as a result of the scalene block.  The examiner should discuss whether any permanent nerve damage is shown.

b) With respect to any signs or symptoms of new or additional disability discussed above, were those the result of negligence, carelessness, lack of proper skill, error in judgment, or similar instance of fault on the part of VA?  The examiner should specifically address whether the manner in which the scalene block was performed, as described by the Veteran, including the multiple needle sticks, would constitute negligence, carelessness, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  The examiner should also comment as to whether development of signs or symptoms of new or additional disability - to include their persistence to date, some seven years later - would have been reasonably foreseeable, that is, whether a reasonable health care provider would have considered them to be an ordinary risk of the procedure.

4. Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted in full, then issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


